                        Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 1 of 32 Page ID #:1




                   1         Megan Pierce, State Bar No. 314044
                   2         megan@loevy.com
                             Michael Kanovitz (pro hac vice application forthcoming)
                   3         mike@loevy.com
                   4         Scott R. Drury (pro hac vice application forthcoming)
                             drury@loevy.com
                   5         LOEVY & LOEVY
                   6         311 N. Aberdeen, 3rd Floor
                             Chicago, Illinois 60607
                   7         (312) 253-5900 (phone)
                   8         (312) 243-5902 (facsimile)
                   9         Gary Lynch (pro hac vice application forthcoming)
                   10        glynch@carlsonlynch.com
                             Katrina Carroll (pro hac vice application forthcoming)
                   11        kcarroll@carlsonlynch.com
                   12        Kyle A. Shamberg (pro hac vice application forthcoming)
                             kshamberg@carlsonlynch.com
                   13        Nicholas R. Lange (pro hac vice application forthcoming)
                   14        nlange@carlsonlynch.com
Attorneys at Law
 LOEVY & LOEVY




                             CARLSON LYNCH LLP
                   15
                             111 West Washington Street, Suite 1240
                   16        Chicago, Illinois 60602
                             (312) 750-1265 (phone)
                   17
                   18        Counsel for Plaintiffs and the proposed class
                   19
                                                UNITED STATES DISTRICT COURT
                   20                          CENTRAL DISTRICT OF CALIFORNIA
                   21         STEVEN VANCE and TIM
                              JANECYK, for themselves and others
                   22
                              similarly situated,                       Civil Action No. _________________
                   23
                                               Plaintiffs,              CLASS ACTION COMPLAINT
                   24         vs.
                   25                                                   DEMAND FOR JURY TRIAL
                              FACEFIRST, INC.,
                   26
                                               Defendant.
                   27
                   28
                                                                      -1-
                                                             CLASS ACTION COMPLAINT
                        Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 2 of 32 Page ID #:2




                   1                                 CLASS ACTION COMPLAINT

                   2            Plaintiffs STEVEN VANCE and TIM JANECYK, on behalf of themselves and
                   3
                          all other similarly situated individuals (“Plaintiffs”), by and through their respective
                   4
                   5      attorneys, bring this Class Action Complaint against Defendant FaceFirst, Inc.

                   6      (“FaceFirst”) and allege the following:
                   7
                                                             INTRODUCTION
                   8
                   9            1.     Facial recognition technology – once a thing only seen in movies – now

                   10     threatens to end individual privacy. Public and private entities increasingly deploy
                   11
                          facial recognition products to determine a private citizens’ identities, as well as other
                   12
                   13     personal information, such as their addresses, phone numbers, whereabouts and

                   14     acquaintances.
Attorneys at Law
 LOEVY & LOEVY




                   15
                                2.     Unlike the way facial recognition technology is depicted in the movies, the
                   16
                   17     actual technology is plagued by a major problem – it is inaccurate, especially when it
                   18     comes to correctly identifying women and people of color.
                   19
                                3.     In recent years, an “arms race” has developed amongst for-profit
                   20
                   21     companies seeking to become market leaders in the facial recognition arena. Critical to
                   22     winning this battle has been to the ability to claim a low identification error rate – i.e.,
                   23
                          the for-profit companies want to herald the accuracy of their products, including
                   24
                   25     accuracy in identifying woman and people of color.
                   26
                   27
                   28
                                                                       -2-
                                                              CLASS ACTION COMPLAINT
                        Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 3 of 32 Page ID #:3




                   1            4.     In its effort to improve its facial recognition technology, Defendant

                   2      FaceFirst violated Illinois’ Biometric Information Privacy Act, 740 ILCS 14/1, et seq.
                   3
                          (“BIPA”), by, among other things, unlawfully collecting, obtaining, storing, using,
                   4
                   5      possessing and profiting from the biometric identifiers and information of Plaintiffs

                   6      Vance and Janecyk and all other similarly situated Illinois residents and citizens
                   7
                          (hereinafter, the “Class Members”).
                   8
                   9            5.     Plaintiffs bring this Class Action Complaint seeking: (a) statutory damages

                   10     of $5,000 per BIPA violation, or, alternatively, if Defendant FaceFirst acted
                   11
                          negligently, $1,000 per BIPA violation, along with attorneys’ fees and costs; (b)
                   12
                   13     disgorgement of Defendant’s ill-gotten gains derived from the use of the unlawfully-

                   14     acquired data; and (c) an injunction (i) barring Defendant from any further use of
Attorneys at Law
 LOEVY & LOEVY




                   15
                          Illinois citizens’ and residents’ biometric identifiers and information; (ii) barring
                   16
                   17     Defendant from continuing to collect, obtain, store, use, possess and profit from
                   18     Plaintiffs’ and Class Members’ biometric identifiers and information; and (iii) requiring
                   19
                          Defendant to delete and destroy Plaintiffs’ and Class Members’ biometric identifiers
                   20
                   21     and information.
                   22                                           PARTIES
                   23
                                6.     At relevant times, Plaintiff STEVEN VANCE was – and remains – an
                   24
                   25     Illinois resident who lived in the Northern District of Illinois. Defendant FaceFirst
                   26     collected, obtained, stored, used, possessed and profited from Plaintiff Vance’s
                   27
                   28
                                                                     -3-
                                                            CLASS ACTION COMPLAINT
                        Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 4 of 32 Page ID #:4




                   1      biometric identifiers and information – namely, facial geometric scans of Plaintiff

                   2      Vance.
                   3
                                7.     At relevant times, Plaintiff TIM JANECYK was – and remains – an Illinois
                   4
                   5      resident who lived in the Northern District of Illinois. Defendant FaceFirst collected,

                   6      obtained, stored, used, possessed and profited from Plaintiff Janecyk’s biometric
                   7
                          identifiers and information – namely, facial geometric scans of Plaintiff Janecyk.
                   8
                   9            8.     Defendant FaceFirst is a Delaware corporation headquartered in Encino,

                   10     California that offers facial recognition technology to private companies and public
                   11
                          entities and claims to be a dominant retail vendor for facial recognition camera
                   12
                   13     software.

                   14                               JURISDICTION AND VENUE
Attorneys at Law
 LOEVY & LOEVY




                   15
                                9.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (the “Class
                   16
                   17     Action Fairness Act”) because sufficient diversity of citizenship exists between the
                   18     parties in this action, the aggregate amount in controversy exceeds $5,000,000,
                   19
                          exclusive of interests and costs, and there are 100 or more members of the Class.
                   20
                   21     Because it is estimated that the Class will have thousands of members and Defendant
                   22     FaceFirst’s intentional and reckless violations of BIPA are punishable by statutory
                   23
                          damages of $5,000 per violation, the amount in controversy is well in excess of
                   24
                   25     $5,000,000. This Court has supplemental jurisdiction over the state law claim pursuant
                   26     to 28 U.S.C. § 1367.
                   27
                   28
                                                                     -4-
                                                            CLASS ACTION COMPLAINT
                        Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 5 of 32 Page ID #:5




                   1             10.      This Court has personal jurisdiction over Defendant FaceFirst because

                   2      FaceFirst is at home in the Central District of California. As alleged above, FaceFirst
                   3
                          is headquartered in the Central District of California.
                   4
                   5             11.      Venue is proper under 28 U.S.C. § 1391(b)(1) because Defendant

                   6      FaceFirst resides in the Central District of California.
                   7
                                                        FACTUAL ALLEGATIONS
                   8
                   9      Biometric Identifiers

                   10            12.      Every individual has unique features by which he or she can be identified
                   11
                          using a set of standard quantitative measurements, commonly referred to as “biometric
                   12
                   13     identifiers.”

                   14            13.      For example, the shape of and distance between tiny ridges on each
Attorneys at Law
 LOEVY & LOEVY




                   15
                          person’s finger are unique, so measures of those features can be used to identify a
                   16
                   17     specific individual as the person who made a fingerprint.
                   18            14.      Each person also has a unique facial geometry composed of, among other
                   19
                          measures, distances between key facial landmarks and ratios between those distances.
                   20
                   21            15.      Once a picture of a person’s face is scanned and its biometric
                   22     measurements are captured, computers can store that information and use it to identify
                   23
                          that individual any other time that person’s face appears on the internet, in a scanned
                   24
                   25     picture or footage from any of the billions of cameras that are constantly monitoring the
                   26     public’s daily lives.
                   27
                   28
                                                                       -5-
                                                              CLASS ACTION COMPLAINT
                        Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 6 of 32 Page ID #:6




                   1            16.    Unlike fingerprints, however, facial biometrics are readily observable and,

                   2      thus, present a grave and immediate danger to privacy, individual autonomy and liberty.
                   3
                          The Illinois Biometric Information Privacy Act
                   4
                   5            17.    Through BIPA, Illinois strictly regulates the collection, obtainment,

                   6      storage and use of biometric identifiers and information.
                   7
                                18.    Under BIPA, biometric identifiers include a scan of an individual’s face
                   8
                   9      geometry. 740 ILCS § 14/10.

                   10           19.    Under BIPA, biometric information is “any information . . . based on an
                   11
                          individual’s biometric identifier used to identify an individual.” 740 ILCS § 14/10.
                   12
                   13           20.    According to the Illinois General Assembly: “[b]iometrics are unlike other

                   14     unique identifiers that are used to access finances or other sensitive information. For
Attorneys at Law
 LOEVY & LOEVY




                   15
                          example, social security numbers, when compromised, can be changed. Biometrics,
                   16
                   17     however, are biologically unique to the individual; therefore, once compromised, the
                   18     individual has no recourse, is at heightened risk for identity theft, and is likely to
                   19
                          withdraw from biometric-facilitated transactions.” 740 ILCS § 14/5(c).
                   20
                   21           21.    Pursuant to BIPA, a private entity is, among other things: (a) prohibited
                   22     from collecting or otherwise obtaining an individual’s biometric identifiers and
                   23
                          information without providing written notice and obtaining a written release; (b)
                   24
                   25     prohibited from profiting from an individual’s biometric identifiers and information;
                   26     and (c) required, to the extent it is in possession of biometric identifiers or information,
                   27
                   28
                                                                       -6-
                                                              CLASS ACTION COMPLAINT
                        Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 7 of 32 Page ID #:7




                   1      to develop a written policy, made available to the public, that establishes a retention

                   2      schedule and guidelines for permanently destroying such identifiers and information.
                   3
                          740 ILCS § 14/15.
                   4
                   5                22.     BIPA provides for a private right of action and allows a prevailing party

                   6      to recover liquidated damages in the amount of: (a) $1,000 or actual damages,
                   7
                          whichever is greater, for negligent violations of its provisions; and (b) $5,000 or actual
                   8
                   9      damages, whichever is greater, for intentional or reckless violations of its provisions.

                   10     740 ILCS § 14/20. BIPA also allows for the recovery of attorneys’ fees and costs and
                   11
                          injunctive relief. 740 ILCS § 14/20.
                   12
                   13     Facial Recognition Technology

                   14               23.     Facial recognition is a form of computer artificial intelligence the goal of
Attorneys at Law
 LOEVY & LOEVY




                   15
                          which is to “create systems that detect, recognize, verify and understand characteristics
                   16
                   17     of human faces.” 1
                   18               24.     To do this well, the algorithms driving facial recognition technology must
                   19
                          be trained with and fed vast quantities of images of a diverse array of faces. To satisfy
                   20
                   21     the ever-growing demand for myriad high-resolution images of faces, unchecked
                   22     companies have begun turning to the internet, where photographs are sometimes taken
                   23
                          without the photographer’s or subject’s knowledge or consent. This has been called the
                   24
                   25
                   26
                   27
                          1
                              Michele Merler, et al., Diversity in Faces, IBM Research AI (Apr. 10, 2019) (“Diversity in Faces”).

                   28
                                                                                -7-
                                                                       CLASS ACTION COMPLAINT
                        Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 8 of 32 Page ID #:8




                   1      dirty little secret of AI training sets. Researchers often just grab whatever images they

                   2      can find “in the wild.”
                   3
                                   25.   Facial recognition products rely on machine learning algorithms that are
                   4
                   5      trained with labeled data. 2 As a result, algorithms trained with biased data can result in

                   6      algorithmic discrimination, 3 which in turn can lead to facial recognition products that
                   7
                          are less effective at identifying certain types of faces.
                   8
                   9               26.   For example, an algorithm trained on a dataset that underrepresents a

                   10     group or subgroup – e.g., woman or people of color – will have a higher rate of error
                   11
                          with respect to identifying members of those groups or subgroups.
                   12
                   13              27.   Historically, available datasets on which facial recognition algorithms

                   14     were trained contained a disproportionate number of light-skinned males.
Attorneys at Law
 LOEVY & LOEVY




                   15
                          Flickr
                   16
                   17              28.   At relevant times, Flickr was a photo-sharing website that had access to
                   18     over 100 million photographs posted by Flickr users.
                   19
                                   29.   In or about 2014, Flickr – through its parent company Yahoo! – compiled
                   20
                   21     approximately 100 million Flickr photographs into a single dataset (the “Flickr
                   22     Dataset”) and made the dataset publicly available.
                   23
                   24
                   25
                          2
                            Joy Buolamwini, et al., Gender Shades: Intersectional Accuracy Disparities in Commercial Gender
                   26     Classification, Proceedings of Machine Learning Research 81:1-15 (2018) at 1.
                   27
                          3
                            Id.

                   28
                                                                            -8-
                                                                   CLASS ACTION COMPLAINT
                        Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 9 of 32 Page ID #:9




                   1               30.      Flickr did so without informing or receiving the consent of the individuals

                   2      who uploaded these photographs to Flickr or who appeared in these photographs.
                   3
                                   31.      Flickr contended that its purpose in releasing the Flickr Dataset was to help
                   4
                   5      improve the accuracy and reliability of facial recognition technology.

                   6               32.      The Flickr Dataset contained images of Illinois citizens and residents,
                   7
                          including images of Plaintiffs and Class Members.
                   8
                   9      The Gender Shades Study

                   10              33.      In or about February 2018, researchers released Gender Shades:
                   11
                          Intersectional Accuracy Disparities in Commercial Gender Classification (“Gender
                   12
                   13     Shades”) in which they noted that prior studies had shown that “machine learning

                   14     algorithms can discriminate based on classes like race and gender.” 4
Attorneys at Law
 LOEVY & LOEVY




                   15
                                   34.      Building on that prior research, the researchers analyzed three commercial
                   16
                   17     facial recognition products focusing on each product’s ability to accurately identify
                   18     gender. 5
                   19
                                   35.      The study determined that each product more accurately classified: (a)
                   20
                   21     males than females; and (b) lighter individuals than darker individuals. 6
                   22
                   23
                   24
                   25
                          4
                            Id.
                   26     5
                            See id. at 8.
                   27
                          6
                            Id.

                   28
                                                                          -9-
                                                                 CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 10 of 32 Page ID #:10




                   1            36.      Significantly, the error rate with respect to accurately classifying darker

                   2    females was 20.8% for Defendant FaceFirst, specifically, and as high as approximately
                   3
                        34.7%. 7
                   4
                   5            37.      The researchers concluded that the “most improvement is needed on

                   6    darker females specifically. More broadly, the error gaps between male and female
                   7
                        classification along with lighter and darker classification should be closed.” 8
                   8
                   9    Response to Gender Shades

                   10           38.      In the aftermath of Gender Shades, companies felt pressured to improve
                   11
                        the accuracy of, and reduce the bias in, their facial recognition products.
                   12
                   13           39.      In or about April 2019, International Business Machines Corporation

                   14   (“IBM”) noted that a “critical aspect limiting face recognition performance in practice
Attorneys at Law
 LOEVY & LOEVY




                   15
                        is facial diversity,” begging the question “does the training data for [face recognition]
                   16
                   17   systems fairly represent the distribution of faces we see in the world?” 9
                   18           40.      To respond to the issue, IBM created Diversity in Faces – a new dataset
                   19
                        consisting of one million images culled from the Flickr Dataset – for the purpose of
                   20
                   21   improving the ability of facial recognition systems to fairly and accurately identify all
                   22   individuals (the “Diversity in Faces Dataset”). 10
                   23
                   24
                   25   7
                          Id. at 9.
                        8
                          Id. at 11.
                   26   9
                          Diversity in Faces, supra, at 1.
                   27
                        10
                           See id.

                   28
                                                                       - 10 -
                                                              CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 11 of 32 Page ID #:11




                   1             41.      In creating the Diversity in Faces Dataset, IBM scanned the facial

                   2    geometry of each image contained in the dataset and created a “comprehensive set of
                   3
                        annotations of intrinsic facial features that includes craniofacial distances, areas and
                   4
                   5    ratios, facial symmetry and contrast, skin color, age and gender predictions, subjective

                   6    annotations, and pose and resolution.” 11
                   7
                                 42.      To build the Diversity in Faces Database, IBM extracted 19 facial
                   8
                   9    landmark points from each image in the dataset to determine 68 key points for each

                   10   face. 12
                   11
                                 43.      IBM used the 19 facial landmark points to extract craniofacial features for
                   12
                   13   each image, as shown in the figure below 13:

                   14
Attorneys at Law
 LOEVY & LOEVY




                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                        11
                           Id. at 2.
                   26   12
                           Id. at 9.
                   27
                        13
                           Id. at 9-10.

                   28
                                                                        - 11 -
                                                               CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 12 of 32 Page ID #:12




                   1
                                   44.     The Diversity in Faces Dataset contained the biometric identifiers and
                   2
                   3    information of Plaintiffs and Class Members.

                   4               45.     IBM did not seek nor receive permission from Plaintiffs or Class Members
                   5
                        to include their images in the Diversity in Faces Dataset, let alone to perform scans of
                   6
                   7    their facial geometries or to otherwise collect, obtain, store, use, possess or profit from

                   8    their biometric identifiers and information.
                   9
                                   46.     In or about April 2019, IBM published a journal article describing the
                   10
                   11   Diversity in Faces Dataset in great detail and making clear that the dataset contained

                   12   the biometric identifiers and information of each individual who appeared in the dataset.
                   13
                                   47.     IBM made the Diversity in Faces Dataset available to other for-profit
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15   companies that developed, produced, marketed, sold or otherwise used facial

                   16   recognition products and technologies in connection with their for-profit businesses. 14
                   17
                                   48.     To obtain the Diversity in Faces Dataset from IBM, a company had to
                   18
                   19   apply for permission from IBM via an online questionnaire.
                   20              49.     If IBM granted access to the Diversity in Faces Dataset, the company
                   21
                        seeking access had to download the dataset from a link provided by IBM.
                   22
                   23              50.     The information provided to companies that downloaded the Diversity in
                   24   Faces Dataset included the biometric identifiers and information extracted from each
                   25
                   26
                   27
                        14
                             See Diversity in Faces, supra.

                   28
                                                                        - 12 -
                                                               CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 13 of 32 Page ID #:13




                   1    photograph in the dataset and links to each photograph on Flickr from which IBM

                   2    extracted the biometric data.
                   3
                                51.     From the Flickr links IBM provided to companies that downloaded the
                   4
                   5    Diversity in Faces Dataset, the companies were able to identify the Flickr user who

                   6    uploaded the photograph to Flickr, view the Flickr user’s homepage and other posted
                   7
                        material, and view each photograph’s metadata, including any available geo-tags
                   8
                   9    relating to where the photograph was taken or uploaded.

                   10   Defendant FaceFirst Obtained the Diversity in Faces Dataset
                   11
                                52.     At relevant times, Defendant FaceFirst developed, produced, marketed and
                   12
                   13   otherwise used facial recognition products and technologies in connection with its

                   14   business.
Attorneys at Law
 LOEVY & LOEVY




                   15
                                53.     The accuracy and cutting-edge nature of FaceFirst’s facial recognition
                   16
                   17   technology is central to its marketing pitch, as FaceFirst claims to have “The World’s
                   18   Fastest and Most Accurate Enterprise Face Recognition Platform” and to offer a “best
                   19
                        in class face recognition system” that “vastly exceeds other traditional and biometric
                   20
                   21   security systems.” 15
                   22           54.     On information and belief, Defendant FaceFirst marketed its facial
                   23
                        recognition technology to Illinois retailers and businesses.
                   24
                   25
                   26   15
                          FaceFirst, Sentinel-IQ Face Recognition Platform, https://www.facefirst.com/solutions/surveillance-face-
                   27   recognition/ (last accessed June 16, 2020).

                   28
                                                                           - 13 -
                                                                  CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 14 of 32 Page ID #:14




                   1          55.    After IBM made the Diversity in Faces Dataset available, Defendant

                   2    FaceFirst applied for and obtained the Diversity in Faces Dataset from IBM.
                   3
                              56.    On information and belief, upon obtaining the Diversity in Faces Dataset
                   4
                   5    from IBM, Defendant FaceFirst used the links provided by IBM to download, copy or

                   6    otherwise obtain from Flickr each photograph in the dataset, including Plaintiffs’
                   7
                        photographs, in order to associate the biometric identifiers and information provided by
                   8
                   9    IBM with the actual photographs to which the biometric data related.

                   10         57.    Defendant FaceFirst obtained the Diversity in Faces Dataset in order to
                   11
                        improve the fairness and accuracy of its facial recognition products and technologies.
                   12
                   13         58.    Defendant FaceFirst profited from the biometric identifiers and

                   14   information contained in the Diversity in Faces Dataset because those biometric
Attorneys at Law
 LOEVY & LOEVY




                   15
                        identifiers and information allowed Defendant to improve its facial recognition
                   16
                   17   products and technologies, including, upon information and belief, by allowing
                   18   FaceFirst to improve the effectiveness of its facial recognition technology on a diverse
                   19
                        array of faces, thereby making those products and technologies more valuable in the
                   20
                   21   commercial marketplace.
                   22         59.    At relevant times, Defendant FaceFirst failed to develop a written policy,
                   23
                        made available to the public, establishing a retention schedule and guidelines for
                   24
                   25   permanently destroying biometric identifiers and biometric information when the initial
                   26   purpose for collecting or obtaining such identifiers or information has been satisfied or
                   27
                   28
                                                                   - 14 -
                                                          CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 15 of 32 Page ID #:15




                   1    within 3 years of the individual’s last interaction with Defendant, whichever occurs

                   2    first.
                   3
                        Allegations Related to Plaintiffs
                   4
                   5             Plaintiff Vance

                   6             60.   In or about 2008, Plaintiff Vance uploaded to Flickr from his computer in
                   7
                        Illinois a photograph of himself and two family members (the “2008 Photo”).
                   8
                   9             61.   In addition to the 2008 Photo, Plaintiff Vance uploaded numerous other

                   10   photographs to Flickr.
                   11
                                 62.   At relevant times, Plaintiff Vance’s publicly-accessible Flickr profile page
                   12
                   13   clearly identified his Chicago, Illinois residence and provided a method for those

                   14   accessing his page to contact him directly via Flickr’s internal “FlickrMail” direct
Attorneys at Law
 LOEVY & LOEVY




                   15
                        message system, which Defendant FaceFirst chose not to do.
                   16
                   17            63.   The 2008 Photo, as well as numerous other photographs uploaded to Flickr
                   18   by Plaintiff Vance, are included in the Diversity in Faces Dataset obtained by Defendant
                   19
                        FaceFirst.
                   20
                   21            64.   Based on the links Defendant FaceFirst received from IBM, at relevant
                   22   times, it knew that each of Plaintiff Vance’s photographs in the Diversity in Faces
                   23
                        Dataset – including the 2008 Photo – originated from, and was affiliated with, his Flickr
                   24
                   25   account.
                   26
                   27
                   28
                                                                     - 15 -
                                                            CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 16 of 32 Page ID #:16




                   1          65.    Defendant FaceFirst never advised or informed Plaintiff Vance or his legal

                   2    authorized representative in writing: (a) that it collected, stored and used Plaintiff
                   3
                        Vance’s biometric identifiers and information; or (b) of the specific purpose and length
                   4
                   5    of term for which Plaintiff Vance’s biometric identifiers and information were being

                   6    collected, stored and used.
                   7
                              66.    Defendant FaceFirst never received a written release executed by Plaintiff
                   8
                   9    Vance or his legally authorized representative to collect, capture, receive, obtain, store

                   10   or use his biometric identifiers and information.
                   11
                              67.    As alleged in more detail below, Defendant FaceFirst’s conduct has
                   12
                   13   injured Plaintiff Vance and subjected him to additional imminent and certainly

                   14   impending injuries.
Attorneys at Law
 LOEVY & LOEVY




                   15
                        Allegations Related to Plaintiff Janecyk
                   16
                   17         68.    Plaintiff Janecyk is an accomplished photographer, having focused his
                   18   work in portraiture and street life photography.
                   19
                              69.    In 2008, Plaintiff Janecyk signed up for a Flickr account in the Village of
                   20
                   21   Tinley Park, Illinois, and has since then uploaded in excess of a thousand of his
                   22   photographs to Flickr. Among those photographs is a 2011 photograph depicting
                   23
                        Plaintiff Janecyk’s own face (the “2011 Photo”), which Plaintiff Janecyk uploaded to
                   24
                   25   Flickr from his device in Illinois.
                   26
                   27
                   28
                                                                       - 16 -
                                                              CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 17 of 32 Page ID #:17




                   1          70.    At relevant times, Plaintiff Janecyk’s publicly-accessible Flickr profile

                   2    page clearly identified his Illinois residence and provided a method for those accessing
                   3
                        his page to contact him directly via Flickr’s internal “FlickrMail” direct message
                   4
                   5    system, which Defendant FaceFirst chose not to do.

                   6          71.    The 2011 Photo, as well as numerous other photographs uploaded to Flickr
                   7
                        by Plaintiff Janecyk, are included in the Diversity in Faces Dataset obtained by
                   8
                   9    Defendant FaceFirst.

                   10         72.    Based on the links Defendant FaceFirst received from IBM, at relevant
                   11
                        times, it knew that each of Plaintiff Janecyk’s photographs in the Diversity in Faces
                   12
                   13   Dataset – including the 2011 Photo – originated from, and was affiliated with, his Flickr

                   14   account.
Attorneys at Law
 LOEVY & LOEVY




                   15
                              73.    Defendant FaceFirst never advised or informed Plaintiff Janecyk or his
                   16
                   17   legal authorized representative in writing: (a) that it collected, stored and used Plaintiff
                   18   Janecyk’s biometric identifiers and information; or (b) of the specific purpose and
                   19
                        length of term for which Plaintiff Janecyk’s biometric identifiers and information were
                   20
                   21   being collected, stored and used.
                   22         74.    Defendant FaceFirst never received a written release executed by Plaintiff
                   23
                        Janecyk or his legally authorized representative to obtain, collect, store or use his
                   24
                   25   biometric identifiers and information.
                   26
                   27
                   28
                                                                     - 17 -
                                                            CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 18 of 32 Page ID #:18




                   1          75.    As alleged in more detail below, Defendant FaceFirst’s conduct has

                   2    injured Plaintiff Janecyk and subjected him to additional imminent and certainly
                   3
                        impending injuries.
                   4
                   5    Plaintiffs’ and Class Members’ Injuries and Damages

                   6          76.    As a result of Defendant FaceFirst’s unlawful conduct, Plaintiffs and Class
                   7
                        Members have already sustained injuries and face many more imminent and certainly
                   8
                   9    impending injuries, which injuries they will continue to suffer.

                   10         77.    Defendant FaceFirst chose to use and profit from biometric identifiers and
                   11
                        information scanned from photographs that were uploaded from Illinois; managed via
                   12
                   13   Illinois-based user accounts, computers and mobile devices; and/or created in Illinois.

                   14   In so doing, FaceFirst exposed Illinois residents and citizens to ongoing privacy risks
Attorneys at Law
 LOEVY & LOEVY




                   15
                        within Illinois, knowing that its conduct would injure those residents and citizens within
                   16
                   17   Illinois. Further, FaceFirst knew or had reason to know that obtaining Illinois residents’
                   18   and citizens’ biometric identifiers and information in violation of BIPA would deprive
                   19
                        those residents and citizens of their statutorily-protected privacy rights, neutralize
                   20
                   21   Illinois residents’ and citizens’ abilities to control access to their biometric identifiers
                   22   and information via their Illinois-managed devices, expose Illinois residents and
                   23
                        citizens to potential surveillance and other privacy harms as they went about their lives
                   24
                   25   within the state, and deter Plaintiffs and Class Members from publicly posting
                   26   photographs. As such, Illinois had and has a direct interest in regulating the unlawful
                   27
                   28
                                                                     - 18 -
                                                            CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 19 of 32 Page ID #:19




                   1    conduct alleged herein in order to protect the rights and interests of its residents and

                   2    citizens.
                   3
                               78.   As the Illinois General Assembly has found and the Illinois Supreme Court
                   4
                   5    has confirmed, the harm to Plaintiffs and Class Members as a result of Defendant

                   6    FaceFirst’s unlawful conduct has already occurred.
                   7
                               79.   Further, as businesses worldwide compete to develop ever more advanced
                   8
                   9    facial recognition technology, the race for data imperils the privacy of individuals

                   10   everywhere, including the privacy of Plaintiffs and Class Members. Public policy in
                   11
                        Illinois provides that given the risks of unwanted data collection and disclosure, its
                   12
                   13   citizens need the power to make decisions about the fate of their unique biometric

                   14   identifiers and information. Defendant FaceFirst’s actions robbed Plaintiffs and Class
Attorneys at Law
 LOEVY & LOEVY




                   15
                        Members of that power.
                   16
                   17          80.   Moreover, as a result of Defendant FaceFirst’s unlawful conduct,
                   18   Plaintiffs’ and Class Members’ biometric identifiers and information are no longer
                   19
                        under their control and are available to a potentially unlimited range of unknown
                   20
                   21   individuals for whatever uses they please. These injuries, which are imminent and
                   22   clearly impending, are in addition to the injuries Plaintiffs and Class Members have
                   23
                        already sustained as a result of Defendant’s actions.
                   24
                   25
                   26
                   27
                   28
                                                                   - 19 -
                                                          CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 20 of 32 Page ID #:20




                   1          81.    As a result of Defendant FaceFirst’s misconduct, Plaintiffs and Class

                   2    Members have no recourse for the fact that their biologically unique information has
                   3
                        been compromised.
                   4
                   5          82.    Moreover, as a result of Defendant FaceFirst’s misconduct, Plaintiffs and

                   6    Class Members are likely to withdraw from biometric-facilitated transactions and other
                   7
                        facially-mediated electronic participation.
                   8
                   9                             CLASS ACTION ALLEGATIONS

                   10         83.    Plaintiffs bring this action on behalf of themselves and as a class action
                   11
                        under Federal Rule of Civil Procedure 23, seeking damages and equitable relief on
                   12
                   13   behalf of the following Class for which Plaintiffs seek certification: All Illinois

                   14   residents whose faces appear in the Diversity in Faces Dataset obtained by Defendant
Attorneys at Law
 LOEVY & LOEVY




                   15
                        FaceFirst.
                   16
                   17         84.    Excluded from the Class are: (a) Defendant FaceFirst; (b) any parent,
                   18   affiliate or subsidiary of Defendant FaceFirst; (c) any entity in which Defendant
                   19
                        FaceFirst has a controlling interest; (d) any of Defendant FaceFirst’s officers or
                   20
                   21   directors; or (e) any successor or assign of Defendant FaceFirst. Also excluded are any
                   22   judge or court personnel assigned to this case and members of their immediate families.
                   23
                              85.    Plaintiffs reserve the right to amend or modify the class definitions with
                   24
                   25   greater specificity or division after having had an opportunity to conduct discovery.
                   26
                   27
                   28
                                                                   - 20 -
                                                          CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 21 of 32 Page ID #:21




                   1          86.    Numerosity. While the exact number of Class Members is not known at

                   2    this time, Defendant FaceFirst obtained the biometric identifiers and information from
                   3
                        approximately one million images of faces, and Plaintiffs estimate the total number of
                   4
                   5    Class Members to be in the thousands. Consistent with Rule 23(a)(1), the proposed

                   6    Class is therefore so numerous that joinder of all members is impracticable. Class
                   7
                        Members may be identified through objective means, including objective data available
                   8
                   9    to Defendant FaceFirst regarding the images in the Diversity in Faces Dataset. Class

                   10   Members may be notified of the pendency of this action by recognized, Court-approved
                   11
                        notice dissemination methods, which may include U.S. mail, electronic mail, internet
                   12
                   13   postings, social media and/or published notice

                   14         87.    Commonality and predominance. Common questions of law and fact
Attorneys at Law
 LOEVY & LOEVY




                   15
                        exist as to all Class Members. These common questions of law or fact predominate over
                   16
                   17   any questions affecting only individual members of the proposed Class. Common
                   18   questions include, but are not limited to, the following:
                   19
                                     a.    Whether Defendant FaceFirst obtained the biometric identifiers and
                   20
                   21                      information of Plaintiffs and Class Members;
                   22                b.    Whether Defendant FaceFirst collected the biometric identifiers and
                   23
                                           information of Plaintiffs and Class Members;
                   24
                   25                c.    Whether Defendant FaceFirst stored the biometric identifiers and
                   26                      information of Plaintiffs and Class Members;
                   27
                   28
                                                                    - 21 -
                                                           CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 22 of 32 Page ID #:22




                   1               d.    Whether Defendant FaceFirst used the biometric identifiers and

                   2                     information of Plaintiffs and Class Members;
                   3
                                   e.    Whether Defendant FaceFirst possessed the biometric identifiers
                   4
                   5                     and information of Plaintiffs and Class Members;

                   6               f.    Whether Defendant FaceFirst profited from the biometric identifiers
                   7
                                         and information of Plaintiffs and Class Members;
                   8
                   9               g.    Whether Defendant FaceFirst provided the notice required by BIPA

                   10                    before obtaining the biometric identifiers and information of
                   11
                                         Plaintiffs and Class Members;
                   12
                   13              h.    Whether Defendant FaceFirst obtained written releases from

                   14                    Plaintiffs and Class Members or their legally authorized
Attorneys at Law
 LOEVY & LOEVY




                   15
                                         representatives before collecting, obtaining, storing and using the
                   16
                   17                    biometric identifiers and information of Plaintiffs and Class
                   18                    Members;
                   19
                                   i.    Whether Defendant FaceFirst had in place – and disclosed to the
                   20
                   21                    public – the written retention and destruction policies required by
                   22                    BIPA while in possession of Plaintiffs’ and Class Members’
                   23
                                         biometric identifiers and information;
                   24
                   25              j.    Whether Plaintiffs and Class Members suffered damages as a
                   26                    proximate result of Defendant FaceFirst’s unlawful conduct; and
                   27
                   28
                                                                - 22 -
                                                       CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 23 of 32 Page ID #:23




                   1                 k.    Whether Plaintiffs and Class Members are entitled to damages,

                   2                       equitable relief and other relief.
                   3
                              88.    Typicality. Plaintiffs’ claims are typical of the claims of the Class they
                   4
                   5    seek to represent because Plaintiffs and all members of the proposed Class have suffered

                   6    similar injuries as a result of the same practices alleged herein. Plaintiffs have no
                   7
                        interests to advance adverse to the interests of the other members of the proposed Class.
                   8
                   9          89.    Adequacy. Plaintiffs will fairly and adequately protect the interests of the

                   10   proposed Class and have retained as their counsel attorneys experienced in class actions
                   11
                        and complex litigation.
                   12
                   13         90.    Superiority. A class action is superior to other available means for the

                   14   fair and efficient adjudication of this dispute. The injury suffered by each Class
Attorneys at Law
 LOEVY & LOEVY




                   15
                        Member, while meaningful on an individual basis, may not be of such magnitude as to
                   16
                   17   make the prosecution of individual actions against Defendant FaceFirst economically
                   18   feasible. Even if Class Members could afford individual litigation, those actions would
                   19
                        put immeasurable strain on the court system. Moreover, individual litigation of the legal
                   20
                   21   and factual issues of the case would increase the delay and expense to all parties and
                   22   the court system. A class action, however, presents far fewer management difficulties
                   23
                        and provides the benefit of a single adjudication, economy of scale and comprehensive
                   24
                   25   supervision by a single court.
                   26
                   27
                   28
                                                                   - 23 -
                                                          CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 24 of 32 Page ID #:24




                   1          91.    In the alternative, the proposed Class may be certified because:

                   2                 a.    The prosecution of separate actions by each individual member of
                   3
                                           the proposed Class would create a risk of inconsistent adjudications,
                   4
                   5                       which could establish incompatible standards of conduct for

                   6                       Defendant FaceFirst;
                   7
                                     b.    The prosecution of individual actions could result in adjudications
                   8
                   9                       that as a practical matter would be dispositive of the interests of non-

                   10                      party Class Members or which would substantially impair their
                   11
                                           ability to protect their interests; and
                   12
                   13                c.    Defendant FaceFirst acted or refused to act on grounds generally

                   14                      applicable to the proposed Class, thereby making final and
Attorneys at Law
 LOEVY & LOEVY




                   15
                                           injunctive relief appropriate with respect to members of the
                   16
                   17                      proposed Class.
                   18         92.    Pursuant to Rule 23(c)(4), particular issues are appropriate for certification
                   19
                        – namely the issues described in paragraph 87, above – because resolution of such issues
                   20
                   21   would advance the disposition of the matter and the parties’ interests therein.
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                                                                    - 24 -
                                                           CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 25 of 32 Page ID #:25




                   1                                   CLAIMS FOR RELIEF

                   2                                  COUNT ONE
                   3                      (VIOLATION OF BIPA – 740 ILCS § 14/15(b))

                   4          93.    Plaintiffs restate and reallege all paragraphs of this Class Action
                   5
                        Complaint as though fully set forth herein.
                   6
                   7          94.    As alleged above, Defendant FaceFirst violated BIPA by collecting and

                   8    obtaining individuals’ biometric identifiers and information, including the biometric
                   9
                        identifiers and information of Plaintiffs and Class Members, without providing the
                   10
                   11   requisite written information and without obtaining the requisite written releases.

                   12         95.    Defendant FaceFirst’s violations of BIPA were intentional and reckless or,
                   13
                        pleaded in the alternative, negligent.
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15         96.    As a direct and proximate result of Defendant FaceFirst’s violations of

                   16   BIPA, Plaintiffs and Class Members have suffered and will continue to suffer injury.
                   17
                              97.    Plaintiffs and Class Members seek as monetary relief the greater of $5,000
                   18
                   19   or actual damages or, pleaded in the alternative, $1,000 or actual damages.
                   20         98.    Unless and until enjoined and restrained by order of this Court, Defendant
                   21
                        FaceFirst’s wrongful conduct will continue to cause great and irreparable injury to
                   22
                   23   Plaintiffs and Class Members in that their biometric identifiers and information can be
                   24   viewed and used by unauthorized persons. Plaintiffs and Class Members have no
                   25
                        adequate remedy at law for their injuries in that a judgment for monetary damages will
                   26
                   27
                   28
                                                                    - 25 -
                                                           CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 26 of 32 Page ID #:26




                   1    not end the misuse of Plaintiffs’ and Class Members’ biometric identifiers and

                   2    information.
                   3
                              99.      Plaintiffs and Class Members also seek punitive damages, injunctive relief
                   4
                   5    and the reasonable attorney’s fees, costs and expenses relating to this action.

                   6                                    COUNT TWO
                   7                        (VIOLATION OF BIPA – 740 ILCS § 14/15(c))

                   8          100. Plaintiffs restate and reallege all paragraphs of this Class Action
                   9
                        Complaint, as though fully set forth herein.
                   10
                   11         101. As alleged above, Defendant FaceFirst violated BIPA by unlawfully

                   12   profiting from individuals’ biometric identifiers and biometric information, including
                   13
                        the biometric identifiers and information of Plaintiffs and Class Members.
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15         102. Defendant FaceFirst’s violations of BIPA were intentional and reckless or,

                   16   pleaded in the alternative, negligent.
                   17
                              103. As a direct and proximate result of Defendant FaceFirst’s violations of
                   18
                   19   BIPA, Plaintiffs and Class Members have suffered and will continue to suffer injury.
                   20         104. Plaintiffs and Class Members seek as monetary relief the greater of $5,000
                   21
                        or actual damages or, pleaded in the alternative, $1,000 or actual damages.
                   22
                   23         105. Unless and until enjoined and restrained by order of this Court, Defendant
                   24   FaceFirst’s wrongful conduct will continue to cause great and irreparable injury to
                   25
                        Plaintiffs and Class Members in that their biometric identifiers and information can be
                   26
                   27
                   28
                                                                     - 26 -
                                                            CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 27 of 32 Page ID #:27




                   1    viewed and used by unauthorized persons. Plaintiffs and Class Members have no

                   2    adequate remedy at law for their injuries in that a judgment for monetary damages will
                   3
                        not end the misuse of Plaintiffs’ and Class Members’ biometric identifiers and
                   4
                   5    information.

                   6          106. Plaintiffs and Class Members also seek punitive damages, injunctive relief
                   7
                        and the reasonable attorney’s fees, costs and expenses relating to this action.
                   8
                   9                                      COUNT THREE
                                                      (UNJUST ENRICHMENT)
                   10
                   11         107. Plaintiffs restate and reallege all paragraphs of this Class Action

                   12   Complaint as though fully set forth herein.
                   13
                              108. Defendant FaceFirst obtained a monetary benefit from Plaintiffs and Class
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15   Members to their detriment. Defendant did so by profiting off of Plaintiffs’ and Class

                   16   Members’ biometric identifiers and information, while exposing Plaintiffs and Class
                   17
                        Members to a heightened risk of privacy and informational harms and depriving them
                   18
                   19   of their control over their biometric data.
                   20         109. Plaintiffs and Class Members did not authorize Defendant FaceFirst to
                   21
                        collect, obtain, store, use, possess and profit off of their biometric identifiers and
                   22
                   23   information.
                   24
                   25
                   26
                   27
                   28
                                                                    - 27 -
                                                           CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 28 of 32 Page ID #:28




                   1          110. Defendant FaceFirst appreciated, accepted and retained the benefit

                   2    bestowed upon it under inequitable and unjust circumstances arising from Defendant’s
                   3
                        conduct toward Plaintiffs and Class Members as described herein.
                   4
                   5          111. Defendant FaceFirst profited from Plaintiffs’ and Class Members’

                   6    biometric identifiers and information and did not provide full compensation for the
                   7
                        benefit received from Plaintiffs and Class Members.
                   8
                   9          112. Defendant FaceFirst obtained Plaintiffs’ and Class Members’ biometric

                   10   identifiers and information through inequitable means in that it obtained biometric data
                   11
                        from Plaintiffs’ and Class Members’ online photographs without permission and in
                   12
                   13   violation of Illinois law.

                   14         113. Plaintiffs and Class Members have no adequate remedy at law.
Attorneys at Law
 LOEVY & LOEVY




                   15
                              114. Under the circumstances, it would be unjust and unfair for Defendant
                   16
                   17   FaceFirst to be permitted to retain any of the benefits obtained from Plaintiffs and Class
                   18   Members and their biometric identifiers and information.
                   19
                              115. Under the principles of equity and good conscience, Defendant FaceFirst
                   20
                   21   should not be permitted to retain the biometric identifiers and information belonging to
                   22   Plaintiffs and Class Members because Defendant unlawfully obtained the biometric
                   23
                        identifiers and information.
                   24
                   25         116. Defendant FaceFirst should be compelled to disgorge into a common fund
                   26   or constructive trust, for the benefit of Plaintiffs and Class Members, proceeds that it
                   27
                   28
                                                                    - 28 -
                                                           CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 29 of 32 Page ID #:29




                   1    unjustly received as a result of obtaining, collecting, storing, using, possessing and

                   2    profiting off of Plaintiffs’ and Class Members’ biometric identifiers and information,
                   3
                        including but not limited to the value of the intellectual property derived therefrom.
                   4
                   5                                      COUNT FOUR
                                                       INJUNCTIVE RELIEF
                   6
                   7           117. Plaintiffs restate and reallege all paragraphs of this Class Action

                   8    Complaint as though fully set forth herein.
                   9
                               118. Plaintiffs and Class Members have clear and ascertainable rights in need
                   10
                   11   of protection – namely: (a) the right to have Defendant FaceFirst abide by its obligations

                   12   under BIPA; (b) the right to control their biometric identifiers and information; and (c)
                   13
                        the right to privacy.
                   14
Attorneys at Law
 LOEVY & LOEVY




                   15          119. Plaintiffs and Class Members have no adequate remedy at law because a

                   16   legal remedy cannot retrieve the biometric identifiers and information that Defendant
                   17
                        FaceFirst unlawfully collected, obtained, stored, used, possessed and otherwise profited
                   18
                   19   from, and cannot end the invasion of privacy caused by Defendant’s conduct.
                   20          120. Plaintiffs and Class Members will suffer irreparable harm, as alleged
                   21
                        herein, caused by Defendant FaceFirst if its conduct is not so restrained, requiring
                   22
                   23   injunctive relief.
                   24          121. Plaintiffs and Class Members are likely to succeed on the merits because,
                   25
                        as alleged herein, Defendant FaceFirst unlawfully collected, obtained, stored, used,
                   26
                   27
                   28
                                                                    - 29 -
                                                           CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 30 of 32 Page ID #:30




                   1    possessed and otherwise profited from Plaintiffs’ and Class Members’ biometric

                   2    identifiers and information despite being prohibited from doing so.
                   3
                                  122. Plaintiffs and Class Members seek injunctive relief: (a) barring Defendant
                   4
                   5    FaceFirst from any further use of Plaintiffs’ and Class Members’ biometric identifiers

                   6    and information; (b) barring Defendant FaceFirst from continuing to collect, obtain,
                   7
                        store, use, possess or profit from Plaintiffs’ and Class Members’ biometric identifiers
                   8
                   9    and information; and (c) requiring Defendant FaceFirst to delete and destroy Plaintiffs’

                   10   and Class Members’ biometric identifiers and information.
                   11
                                                         PRAYER FOR RELIEF
                   12
                   13             WHEREFORE, Plaintiffs Steven Vance and Tim Janecyk, on behalf of

                   14   themselves and on behalf of the Class, respectfully seek from the Court the following
Attorneys at Law
 LOEVY & LOEVY




                   15
                        relief:
                   16
                   17                   a.    Certification of the Class as requested herein;
                   18                   b.    Appointment of Plaintiffs as Class representatives and their
                   19
                                              undersigned counsel as Class counsel;
                   20
                   21                   c.    An award of damages for Plaintiffs and members of the proposed
                   22                         Class, including statutory and punitive damages;
                   23
                                        d.    An award of equitable, injunctive and declaratory relief for
                   24
                   25                         Plaintiffs and members of the proposed Class, including an
                   26                         injunction (i) barring Defendant FaceFirst from any further use of
                   27
                   28
                                                                      - 30 -
                                                             CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 31 of 32 Page ID #:31




                   1                     the biometric identifiers and information of Plaintiffs and members

                   2                     of the Class; (ii) barring Defendant from continuing to collect,
                   3
                                         obtain, store, use, possess and profit from biometric identifiers and
                   4
                   5                     information of Plaintiffs and members of the Class; and (iii)

                   6                     requiring Defendant to delete and destroy all biometric identifiers
                   7
                                         and information of Plaintiffs and members of the Class;
                   8
                   9               e.    An order requiring Defendant FaceFirst to disgorge into a common

                   10                    fund or constructive fund, for the benefit of Plaintiffs and members
                   11
                                         of the proposed Class, proceeds that it unjustly received as a result
                   12
                   13                    of its collection, obtainment, storage, use, possession and profiting

                   14                    off of Plaintiffs’ and Class Members’ biometric identifiers and
Attorneys at Law
 LOEVY & LOEVY




                   15
                                         information;
                   16
                   17              f.    An award of pre-judgment and post-judgment interest for Plaintiffs
                   18                    and members of the proposed Class, as permitted by law;
                   19
                                   g.    An award for Plaintiffs and members of the proposed Class of
                   20
                   21                    reasonable attorneys’ fees and costs of suit, including expert witness
                   22                    fees; and
                   23
                                   h.    An award for Plaintiffs and members of the proposed Class of any
                   24
                   25                    further relief the Court deems proper.
                   26
                   27
                   28
                                                                 - 31 -
                                                        CLASS ACTION COMPLAINT
                    Case 2:20-cv-06244-DMG-KS Document 1 Filed 07/14/20 Page 32 of 32 Page ID #:32




                   1                                 DEMAND FOR JURY TRIAL

                   2           Plaintiffs demand a jury trial pursuant to Federal Rule of Civil Procedure 38(b)
                   3
                        on all issues so triable.
                   4
                   5    Dated: July 14, 2020

                   6                                Respectfully submitted,
                   7
                                                    /s/ Megan Pierce
                   8                                One of Plaintiff’s Attorneys
                   9
                         Megan Pierce (megan@loevy.com)          Gary Lynch
                   10       State Bar No. 314044                 (glynch@carlsonlynch.com)*
                   11    Michael Kanovitz (mike@loevy.com)*      Katrina Carroll
                         Scott R. Drury (drury@loevy.com)*       (kcarroll@carlsonlynch.com)*
                   12    LOEVY & LOEVY                           Kyle A. Shamberg
                   13    311 N. Aberdeen, 3rd Floor              (kshamberg@carlsonlynch.com)*
                         Chicago, Illinois 60607                 Nicholas R. Lange
                   14    (312) 243-5900 (phone)                  (nlange@carlsonlynch.com)*
Attorneys at Law
 LOEVY & LOEVY




                   15    (312) 243-5902 (fax)                    CARLSON LYNCH LLP
                                                                 111 West Washington Street, Ste 1240
                   16    * pro hac vice applications forthcoming Chicago, Illinois 60602
                   17                                            (312) 750-1265 (phone)

                   18                                                 * pro hac vice applications forthcoming
                   19
                   20                               Counsel for Plaintiffs
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                                                                     - 32 -
                                                            CLASS ACTION COMPLAINT
